130 S.E.2d 641 (1963)
259 N.C. 333
STATE
v.
James Edward WOODRUFF.
No. 289.
Supreme Court of North Carolina.
May 1, 1963.
*644 T. W. Bruton, Atty. Gen., Harry W. McGalliard, Asst. Atty. Gen., for the State.
A. R. Crisp and Hal B. Adams, Lenoir, for defendant.
DENNY, Chief Justice.
The appellant assigns as error the ruling of the court below to the effect that the alleged confessions, if any, made by the defendant, were not induced by any threats or by any inducements, and to the admission of such purported confessions, together with the confession of Odell Woodruff against the defendant.
The competency of a confession is a preliminary question for the trial court, and is not ordinarily subject to review. State v. Whitener, 191 N.C. 659, 132 S.E. 603; State v. Fain, 216 N.C. 157, 4 S.E.2d 319; State v. Rogers, 216 N.C. 731, 6 S.E.2d 499; State v. Manning, 221 N.C. 70, 18 S.E.2d 821; State v. Hammond, 229 N.C. 108, 47 S.E.2d 704.
In State v. Biggs, 224 N.C. 23, 29 S.E.2d 121, Stacy, C. J., speaking for the Court, said: "It is conceded that if the evidence in respect of the voluntariness of the statements were merely in conflict, the court's determination would be conclusive on appeal. State v. Hairston, 222 N.C. 455, 23 S.E.2d 885 * * *. Equally well established, however, is the rule that `what facts amount to such threats or promises as make confessions not voluntary and admissible in evidence is a question of law, and the decision of the Judge in the court below can be reviewed by this court'. State v. Andrew, 61 N.C. 205 * * *. And further, where a `person in authority' offers some suggestion of hope or fear, State v. Livingston, 202 N.C. 809, 164 S.E. 337, State v. Grier, 203 N.C. 586, 166 S.E. 595, to one suspected of crime and thereby induces a statement in the nature of a confession, the decisions are at one in adjudging such statement to be involuntary in law, and hence incompetent as evidence. * * *
"A free and voluntary statement in the nature of a confession is deserving of the highest credit, because it is presumed to flow from the strongest sense of guilt, but any statement wrung from the mind by the flattery of hope, or by the torture of fear, comes in such questionable shape as to merit no consideration. State v. Patrick, 48 N.C. 443. * * *"
In Barnes v. State, 36 Tex. 356, the Court said: "The legal proposition that confessions made while under an arrest, induced by promises or threats, cannot be used in evidence against a party making them, has been too long and definitely settled to now require argument or citation of authority to sustain it. It is also quite well settled, as a presumption of law, that the influence of threats or promises once made continue to operate until rebutted by proof clearly showing that it had ceased to operate."
In State v. Drake, 113 N.C. 624, 18 S.E. 166, this Court said: "It is a well-settled rule that, if promises or threats have been used, it must be made to appear that their influence has been entirely done away with before subsequent confessions can be deemed voluntary, and therefore admissible."
We think the evidence introduced in the hearing below on the competency of *645 the purported confession, tends to show the defendant had every right to believe that the Sheriff of Caldwell County had substantial influence with court officials and others in places of authority. It will be noted that as a prerequisite or condition upon which the defendant had agreed to give information that might be helpful in solving the Chandler killings, he requested that several charges against him for forgery be consolidated for trial and, further, that his cousin, Wilma Carroll, who had been convicted and given a prison term of 18 months, be permitted to serve her sentence in jail in Caldwell County instead of being committed to the Women's Prison in Raleigh. Sheriff Myers obtained approval of both requests. Thereafter, Sheriff Myers had requested and gotten the approval of the Governor, the Director of Prisons, and the Chairman of the Parole Commission to grant the defendant a temporary parole in order that he might help the Sheriff in solving the Chandler killing. While on parole, the defendant was housed in a hotel in Winston-Salem for several days and given $80.00 spending money, then taken to a motel in Caldwell County where he spent several nights with his wife, and the Sheriff paid the motel bill. Thereafter, the defendant and his wife were carried to the home of defendant's father where they lived together for about a week before the defendant was returned to prison.
Furthermore, we think the Sheriff's testimony with respect to any promises made to the defendant is susceptible of the interpretation that if the defendant would help him solve the Chandler case and it developed that the defendant was involved, he, the Sheriff, would "certainly try to help him." Moreover, we think the evidence suggests the conclusion that this promise was made after the Sheriff felt reasonably sure the defendant was involved in the Chandler killings. The Sheriff was present in Raleigh on 28 February 1962 when the confession of Odell Woodruff was read to the defendant, and there is nothing in the record to indicate that the promise or promises theretofore made to the defendant were not still available to him.
We do not think the purported confession of the defendant can be considered free and voluntary within the meaning of our decisions, and his purported confession and that of Odell Woodruff should have been excluded. It follows, therefore, that the defendant is entitled to a new trial, and it is so ordered.
New Trial.